     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 1 of 10



 1

 2

 3

 4                           UNITED STATES DISTRICT COURT

 5                                   DISTRICT OF NEVADA

 6    MAGMA HOLDING, INC., a Nevada                 Case No.: 2:20-cv-00406-RFB-BNW
      corporation; and META LAB, INC., a
 7    Nevada corporation,
                                                      ORDER APPOINTING KEVIN
 8                  Plaintiffs,                        SINGER AS THE DISTRICT
                                                     COURT RECEIVER OVER THE
 9           vs.                                        BUSINESSES OF MAGMA
                                                      HOLDING, INC., META LAB,
10    KA TAT “KARTER” AU-YEUNG, an                        INC., AND EIGHTCIG
      individual,
11
                    Defendant.
12

13        AND ALL RELATED ACTIONS.
14

15           The Plaintiff in this matter is Magma Holding, Inc. and Meta Lab, Inc.

16    (collectively, “Plaintiffs”) and the Defendant is Ka Tat Karter (“Defendant”)

17    (collectively, “the Parties”). This Court having issued an order on April 26, 2020,

18    appointed Kevin Singer as the District Court Receiver over Magma Holdings, Inc., Meta

19    Lab Inc., EightCig, and all other entities and assets owned by them. Now the Court

20    wishes to issue the following supplemental Orders.

21                 SUPPLEMENTAL ORDERS APPOINTING RECEIVER

22           IT IS HEREBY ORDERED that:

23           1.     Kevin Singer (the “Receiver”) is appointed as Receiver to take sole and

24    immediate possession, custody, and control of and operate solely as this Court’s agent

25    pursuant to this Court’s Order over Magma Holdings, Inc., Meta Lab Inc., EightCig, and

26    all other entities and assets owned by them (the “Business”). This shall include, but not

27    be limited to, all bank accounts, credit card accounts, domains, e-commerce accounts,

28    merchant accounts, social media accounts, trademarks, web-sites, inventory, personal

                                               Page 1
     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 2 of 10



 1    property, computers, tablets, “smart phones,” peripheral electronic storage devices,

 2    electronic storage “cloud” accounts, books and records, contracts, documents, assets,

 3    proceeds, and profits and income (the “Assets of the Business”).

 4           2.       The Receiver has authority to control the Business and the Assets of the

 5    Business, whether held in the Business’ name or in the name of third parties on behalf of

 6    the Business, any and all federal and state tax returns, all accounting supporting work

 7    papers thereto, and all financial documents relating to the Business or Assets of the

 8    Business.

 9           3.       The principal place of business for the Business is located at 3010 E

10    Alexander Road, Las Vegas, Nevada 89115 (the “Business Premises”). The Receiver is

11    authorized to make peaceable entry to said Business Premises, and other satellite or

12    affiliated business sites to take possession and control of the Business and the Assets of

13    the Business.

14           4.       The Receiver shall have the power to:

15                    A.     Take possession, custody, and control of, and, exclusively and in

16                           his sole authority, manage, control, and operate the Business and

17                           the Assets of the Business;

18                    B.     Collect all revenue, issues, profits, and income resulting from the

19                           Business;

20                    C.     Care for, preserve, operate, and maintain the Business and the

21                           Assets of the Business;

22                    D.     Hire and fire employees, managers or consultants;

23                    E.     The Receiver may use any tax identification or social security

24                           numbers previously used by the Business in connection with the

25                           operation of the Business or obtain new numbers as necessary;

26                    F.     Enter into contracts as the Receiver reasonably believes necessary

27                           for the operation and maintenance of the Business;

28                    G.     Institute and prosecute all suits as the Receiver may reasonably

                                                Page 2
     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 3 of 10



 1                          believe to be necessary in connection with the operation of the

 2                          Business without further order of this Court; defend all suits and

 3                          actions as may be instituted against the Business or the Receiver

 4                          without further order of this Court; and issue subpoenas, conduct

 5                          and participate in discovery, take depositions, pursue contempt

 6                          actions, and otherwise pursue all remedies available at law and

 7                          equity to ensure compliance with the Receiver’s authority granted

 8                          herein, except that nothing herein shall empower the Receiver to

 9                          control or otherwise participate in Plaintiffs' prosecution or

10                          defense of the above-entitled lawsuit or the related lawsuit

11                          currently pending in the District Court of Clark County, Nevada

12                          entitled Au-Yeung v. Gao et al. (Case No. A-20-810395-B) (the

13                          "State Court Lawsuit");"

14                  H.      Obtain and pay for any licenses or permits that the Receiver

15                          reasonably believes to be necessary for the operation of the

16                          Business;

17                  I.      Incur the expenses necessary for the care, preservation and

18                          maintenance the Business; and

19                  J.      Sign tax returns on the Business’ behalf after consulting the

20                          Parties for their input.

21           5.     The Receiver shall be authorized to take control of, communicate, and

22    sign documents on behalf of the Business to protect, preserve, and operate the GoDaddy

23    accounts including but not limited to the domain names of the EightCig and EightVape

24    websites.

25           6.     The Receiver shall be authorized to take control of, communicate, and

26    sign documents on behalf of the Business to protect, preserve, operate, and redirect

27    funds of the Shopify accounts, including, but not limited to, the eCommerce platform for

28    the EightVape website.

                                                Page 3
     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 4 of 10



 1           7.        The Receiver shall be authorized to take control of, communicate, and

 2    sign documents on behalf of the Business to protect, preserve, operate, and redirect

 3    funds of the BigCommerce accounts, including, but not limited to, the eCommerce

 4    platform for the EightCig website.

 5           8.        The Receiver shall be authorized to take control of, communicate, and

 6    sign documents on behalf of the Business to protect, preserve, and operate the Google G

 7    Suite account.

 8           9.        The Receiver shall be authorized to take control of, communicate, and

 9    sign documents on behalf of the Business to protect, preserve, operate, and redirect

10    funds of the BankCard USA accounts which is the Merchant Service Provider for the

11    EightVape and EightCig websites.

12           10.       Within thirty (30) days after the issuance of this Receivership Order, the

13    Receiver shall file an inventory of all of the property of which he has taken possession

14    pursuant to this Order.

15           11.       The Receiver shall prepare and serve monthly statements (the

16    “Receivership Reports”) reflecting the Receiver’s fees and administrative expenses,

17    including fees and costs of accountants, attorneys, and other professionals (“Hired

18    Professionals”) related to the pertinent period of operation and administration of the

19    receivership estate. Upon service of each statement and no objections filed by the

20    Parties, the Receiver may disburse from the Business funds to pay both the Receiver and

21    the Hired Professional as presented in his monthly Receiver’s Reports. If a Party has

22    specific objections to any of the monthly statements prepared by the Receiver or his

23    Hired Professionals, a written objection, on a line items basis, must be delivered to the

24    Receiver within ten (10) days of mailing of the Receiver’s Report by the Receiver or the

25    objection is waived.

26           12.       The Receiver’s standard billing rates are: Receiver at $275.00 per hour,

27    Senior Project Managers at $250.00 per hour, Accountants at $150 to $225 per hour, and

28    Bookkeeping/Administrative Staff at $85 per hour.

                                                 Page 4
     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 5 of 10



 1           13.     The Receiver may employ agents, employees, clerks, attorneys,

 2    accountants, and professionals to manage and administer the receivership estate,

 3    purchase materials, supplies, and services, and to pay for them at the ordinary and usual

 4    rates out of the funds which shall come into the Receiver’s possession, and shall do all

 5    things and incur the risks and obligations ordinarily incurred by owners, managers,

 6    general partners, and operators of similar limited businesses. No such risk or obligations

 7    so incurred shall be the personal risks or obligations of the Receiver, but shall be the risk

 8    and obligation of the receivership estate.

 9           14.     The Receiver may interview and consult with third-party defendants

10    Yuxiang Gao ("Michael") and Qian Xu ("Daniel"), Defendant, and/or former Magma

11    employee Huihui "Sindy" Sun, and any other current or former employees, and, based

12    on his professional business judgment, accept or reject their input concerning the

13    Business. The Receiver is authorized to pay consultation fees as appropriate to any

14    individual who assists the Receiver in the ongoing operations of the respective entities

15           15.     The Receiver is empowered to take over existing bank accounts,

16    removing Plaintiff and Defendant or any other person from the accounts, or establish

17    new bank accounts for the deposit of monies and funds collected and received in

18    connection with the receivership estate, at federally insured banking institutions or

19    savings associations which are not parties to this case.         Monies coming into the

20    possession of the Receiver and not expended for any purposes herein authorized shall be

21    held by the Receiver in federally insured interest-bearing accounts.

22           16.     The Receiver shall take possession of the $6,004,583.98 that was

23    deposited by Defendant with the Court. Prior to spending such funds, he shall consult

24    and advise the Parties in advance regarding the need to use said funds and what they will

25    be spent on.

26           17.     The Receiver will review disputed claims by the Parties that were

27    included in the Court’s April 26, 2020, Court Order and any other items the Receiver

28    wants to bring to the Court’s attention. The Receiver will present the findings to the

                                                   Page 5
     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 6 of 10



 1    Court and the Parties in his monthly Receiver’s Report filed with the Court and served

 2    on the Parties.

 3           18.        The Receiver and the Parties herein may at any time apply to this Court

 4    for instructions or orders regarding further powers of the Receiver that may be necessary

 5    to enable the Receiver to perform his duties.

 6           19.        The Receiver shall determine upon taking possession of the Business

 7    whether in the Receiver’s judgment there is sufficient insurance coverage. With respect

 8    to any insurance coverage, the Receiver shall be named as an insured on the policies for

 9    the period that the Receiver shall be in possession of the Business.           If sufficient

10    insurance coverage does not exist, the Receiver shall immediately notify the Parties and

11    will have thirty (30) calendar days to seek sufficient all risk and liability insurance for

12    the Business; provided, however, that if the Receiver does not have sufficient funds to

13    do so, the Receiver shall seek instructions from the Court with regard to whether

14    insurance and what coverages shall be obtained and how it is to be paid. If consistent

15    with existing law, the Receiver shall not be responsible for claims arising from the lack

16    of procurement or inability to obtain insurance.

17           20.        Discharge of the Receiver shall require a Court order after a properly

18    noticed motion approving the Receiver’s Final Report and Accounting.

19           21.        The Receiver may engage a locksmith for the purpose of gaining entry to

20    any property that is the subject of this receivership and through any security system, in

21    order to obtain any property or documents to which the Receiver is entitled pursuant to

22    this Order, as well as giving any notices which may be required in performing the

23    Receiver’s duties. The Receiver may have locks or security codes changed, or have

24    keys created that will work for the existing locks. The Receiver shall determine who

25    may or may not have a key and direct access to the Business Premises in his sole

26    discretion.

27           22.        The Parties, on receipt of this Order, shall provide the Receiver with all

28    tax identification numbers utilized in connection with the operation of the Business. The

                                                  Page 6
     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 7 of 10



 1    Receiver shall also be entitled to utilize the tax identification numbers during his

 2    operation of the Business.

 3           23.     The Receiver is authorized to instruct the United States Postmaster that

 4    the Receiver has exclusive right to possession and control of all mail addressed to the

 5    Business, including any post boxes leased or rented by the United States Postal Service

 6    (USPS); and the Receiver is authorized to direct the Postmaster to hold, redirect, or

 7    forward all mail of the Business, wherever addressed, to an address as designated by the

 8    Receiver.

 9           24.     All banks and financial institutions, including, but not limited to, Wells

10    Fargo Bank and Chase Bank, that hold any account of the Business shall immediately

11    turn over all funds in any such account to the Receiver or his designated representative

12    upon request, and shall provide the Receiver with copies of bank records he requests

13    regarding any such accounts.

14           25.     The Parties shall serve the Receiver with all papers in this action and

15    shall give notice to the Receiver about all proceedings.

16           26.     The Parties shall jointly and severally defend and indemnify the Receiver

17    and his employees against any claims or actions that result from his operation of the

18    Business as this Court’s Receiver except that the Receiver may not be indemnified

19    against malfeasance as determined by this Court.

20           IT IS FURTHER ORDERED that the Parties and their respective agents,

21    partners, contractors, employees, assignees, successors, attorneys, representatives, and

22    all persons acting under or in concert with:

23                   A.      Shall upon Receiver’s request, immediately relinquish and turn

24                           over possession of the Business;

25                   B.      Shall upon Receiver’s request, turn over to the Receiver and

26                           direct all other third parties in possession thereof to turn over all

27                           keys, leases, books, records, books of account, ledgers, operating

28                           statements, budgets, bills, contracts, inventory and all other

                                                Page 7
     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 8 of 10



 1                     business records relating to the Business, wherever located, and in

 2                     whatever mode maintained, including information contained on

 3                     computers and any and all software relating thereto as well as all

 4                     banking records, statements, and cancelled checks.        As used

 5                     herein, the terms “books” and “records” mean the original or

 6                     copies of the following documents, electronic data, software

 7                     programs, current electronic access codes, usernames and

 8                     passwords for the Business:

 9                     i.      General ledgers;

10                     ii.     Accounts receivable subsidiary ledgers;

11                     iii.    Accounts payable subsidiary ledgers;

12                     iv.     Cash receipts journals;

13                     v.      Cash payment journals;

14                     vi.     General journals;

15                     vii.    Bank records, including but not limited to statements,

16                             canceled checks, wire transfers, account reconciliations,

17                             savings passbooks, checks, warrants, drafts, and all

18                             records pertaining to bank transactions;

19                     viii.   Statement of changes of financial position;

20                     ix.     Balance sheets;

21                     x.      Profit and Loss statements;

22                     xi.     Cash flow statements;

23                     xii.    Personal financial statements;

24                     xiii.   Sources and disposition of funds;

25                     xiv.    All other customarily used accounting records by

26                             whatever name or description that may be utilized by the

27                             Business;

28                     xv.     Evidence of indebtedness made or held by the Business;

                                           Page 8
     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 9 of 10



 1                          xvi.    All computer records, programs/software, and security

 2                                  access codes to all computer files and data related to the

 3                                  Business;

 4                   C.     Shall immediately turnover to the Receiver all partnership

 5                          agreements relating to the Business;

 6                   D.     Shall immediately turn over to the Receiver all documents which

 7                          pertain to all licenses, permits, or government actions or

 8                          approvals relating to the Business and shall immediately advise

 9                          the Receiver of any social security or taxpayer identification

10                          numbers used in connection with the operation of the Business;

11                   E.     Shall immediately advise the Receiver as to the insurance agent,

12                          the nature and extent of any insurance coverage for the Business,

13                          and deliver a copy of the insurance policies. The Parties shall

14                          immediately name the Receiver as an insured on the insurance

15                          policy(s) for the period that the Receiver shall be in possession of

16                          the Business. Parties and their agents and representatives are

17                          prohibited from canceling, reducing, or modifying any and all

18                          insurance coverage currently in existence with respect to

19                          Business; and

20                   F.     Shall cooperate with and reasonably assist the Receiver with

21                          respect to his operation of the Business, including, but not limited

22                          to, promptly responding to any inquiry by the Receiver for

23                          information.

24           27.     The Parties are divested of any and all authority to declare bankruptcy on

25    behalf of Business, and the Receiver shall hereafter be the only individual with the

26    authority to declare bankruptcy on behalf of the Business.

27    ///

28    ///

                                                Page 9
     Case 2:20-cv-00406-RFB-BNW Document 82 Filed 05/05/20 Page 10 of 10



 1                           TEMPORARY RESTRAINING ORDER

 2           IT IS FURTHER ORDERED that immediately and until such further Order of

 3    this Court, that the Parties and their agents, partners, property managers, employees,

 4    assignees, successors, attorneys, representatives, and all other persons acting in concert

 5    with them who have actual or constructive knowledge of this Order, and their agents and

 6    employees shall not:

 7           A.      Commit or permit any waste of the Business, or suffer or commit or

 8                   permit any act on the Business or any part thereof in violation of any law,

 9                   or remove, transfer, encumber, or otherwise dispose of any of the

10                   property of the Business or any part thereof;

11           B.      Directly or indirectly interfere in any manner with the discharge of the

12                   Receiver’s duties under this Order or the Receiver’s possession of and

13                   operation or management of the Business;

14           C.      Expend, disburse, transfer, assign, sell, convey, devise, pledge, mortgage,

15                   create a security interest in, encumber, conceal, or in any manner

16                   whatsoever deal in or dispose of the whole or any part of the Business or

17                   any of the Assets of the Business, property or proceeds thereof without

18                   prior specific Order of this Court;

19           D.      Withhold the Assets of the Business, or books or records regarding its

20                   operation, or funds generated from its operation from the Receiver; or

21           E.      Do any act which will, or which will tend to impair, defeat, divert,

22                   prevent, or prejudice the preservation or operation of the Business or any

23                   of its property, profits, or proceeds.

24           IT IS SO ORDERED.

25

26    DATED: May 5, 2020
                                                 RICHARD F. BOULWARE, II
27
                                                 UNITED STATES DISTRICT JUDGE
28


                                                Page 10
